This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO
 3 TOWN OF TAOS,

 4          Plaintiff-Appellee,

 5 v.                                                                            NO. 32,922

 6 JEFFREY NORTHRUP,

 7          Defendant-Appellant.


 8 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
 9 John M. Paternoster, District Judge

10 C. Brian James
11 Taos, NM

12 for Appellee

13 Justin B. Lea
14 Taos, NM

15 for Appellant



16                                 MEMORANDUM OPINION

17 GARCIA, Judge.
 1   {1}   Defendant appeals from the district court’s judgment and sentence, convicting

 2 him for criminal trespass under the provision of the Taos Municipal Code in effect at

 3 the time of the incident here. We issued a notice of proposed summary disposition,

 4 proposing to affirm. Defendant has filed a response to our notice. We are not

 5 persuaded by Defendant’s arguments, and affirm.

 6   {2}   On appeal, Defendant (1) contends that the district court applied an improper

 7 legal definition of malicious intent, (2) complains that the district court made no

 8 findings about unlawfulness, and (3) argues that the court improperly shifted the

 9 burden onto Defendant to prove that there was no legal justification or excuse for his

10 unauthorized entry. [DS 6] Our notice proposed to hold that the district court applied

11 the correct legal standard for maliciousness, relying on State v. Ruiz, 1980-NMCA-

12 123, ¶ 48, 94 N.M. 771, 617 P.2d 160, and analyzed Defendant’s remaining

13 contentions for sufficiency of the evidence.

14   {3}   In response to our notice, Defendant asserts that our notice did not address

15 whether the district court used the appropriate legal definition of maliciousness. [MIO

16 3] Our notice set forth the correct legal standard for maliciousness as used in the

17 context of criminal trespass, see id., and proposed to hold that the district court

18 applied the correct legal standard, as shown in its written decision. [RP 224]




                                              2
 1 Defendant does not persuade us that the notice omitted any analysis or that our

 2 conclusion was incorrect.

 3   {4}   As for this Court’s proposed disposition for Defendant’s issues relating to the

 4 unlawfulness of Defendant’s entry, Defendant responds that our analysis is circular

 5 and shifts the burden to Defendant. [MIO 1-2] We are not persuaded that we or the

 6 district court erred in our application of the law to the evidence presented. We

 7 continue to believe that the district court made a finding as to unlawfulness by

 8 convicting Defendant for criminal trespass and rejecting his argument that he was

 9 acting out of concern for the safety of the children. Put another way, we are not

10 persuaded by Defendant’s implication that it is otherwise lawful to “with malicious

11 intent, enter[] or remain[] upon the lands of another knowing that such consent to

12 enter or remain is denied or withdrawn by the owner or occupant thereof,” without the

13 presence of a legal cause or excuse. [DS 2 (quoting the former version of Taos

14 Municipal Code, § 9.28.020). See Ruiz, 1980-NMCA-123, ¶ 44 (“[C]riminal trespass

15 requires an unlawful entry knowing that consent to enter is denied or withdrawn. An

16 unlawful entry is an entry not authorized by law, without excuse or justification.”).

17 We continue to rely on the statement in Ruiz, indicating that “the absence of cause or

18 excuse is covered in the [former] criminal trespass statute by the word ‘unlawful.’”

19 Id. ¶ 47. Because there was ample evidence to establish that Defendant entered the


                                              3
1 property at issue, knowing that consent to do so was withdrawn, and did so with

2 malicious intent and no cause or excuse, we hold that sufficient evidence was

3 presented to support his conviction for criminal trespass.

4   {5}   For the reasons stated in our notice and in this Opinion, we affirm the district

5 court’s judgment and sentence.

6   {6}   IT IS SO ORDERED.



7
8                                          TIMOTHY L. GARCIA, Judge




9 WE CONCUR:



10
11 MICHAEL D. BUSTAMANTE, Judge



12
13 J. MILES HANISEE, Judge




                                              4